DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of US Patent US 11, 109, 086. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1, 14, and 20 of the instant application are anticipated in every aspect by the limitations of the patented claims 5 and 17, and claims 2-13 and 15-19 are obvious variants of claims 2-4, 6-16 and 18-25 in view of Riedel et al. (US20170289597, hereinafter Riedel).
The analysis is as follows, with the matching limitations between the instant application and the co-pending application, respectively, the being underlined:
Instant Application
16/854970

US Patent 
11,109,086

Claim 1. A system, comprising: 

a memory for storing instructions; and a processor for executing the instruction to perform a method, the method comprising a step of: 

first live input stream, a corresponding first live input stream manifest, a first pre- encoded media asset, a first pre-encoded media asset manifest, and/or a programming schedule, 



wherein a first instance in which the disparate live output stream manifest is generated based on the first live input stream comprises the steps of: 

identifying the programming schedule and a first event in the corresponding first live input stream manifest associated with the first live input stream,

inserting a second live input stream manifest into the generated disparate live output stream manifest, Page 2 of 16Application No. 16/854,970 Reply to Office Action of August 18, 2021 and Advisory Action of November 19, 2021










wherein the second live input stream manifest is inserted based on a first transition due to the identified first event in the first live input stream manifest, and 

determining that a program start message is detected in the second live input stream manifest, wherein the second live input stream manifest is inserted into the generated disparate live output stream manifest based on the program start message,







wherein a second instance in which the disparate live output stream manifest is generated based on the first pre-encoded media asset comprises the steps of: 

identifying the programming schedule and a second event in the first pre-encoded media asset manifest associated with the first pre-encoded media asset, indexing a media segment corresponding to a second live input stream or the first pre-encoded media asset until a program end message is detected in the first live input stream manifest, and Page 3 of 16Application No. 16/854,970 Reply to Office Action of August 18, 2021 and Advisory Action of November 19, 2021

inserting a second pre-encoded media asset manifest or the second live input stream manifest to the disparate live output stream manifest, wherein the second pre-encoded media asset manifest or the second live input stream manifest is inserted based on a second transition due to the second event, and 

wherein the second live input stream manifest or the second pre-encoded media asset manifest is inserted from a location of the program start message into the disparate live output stream manifest such that the indexed media segment corresponding to the second live input stream or the second pre-encoded media asset is streamed on the disparate live media output stream; and 

publishing the disparate live output stream manifest, generated based on one of the first instance or the second instance, to a content delivery system.


one or more processors in a stream publishing engine, the one or more processors are configured to: 



generate a plurality of disparate live output stream manifests based on at least one of one or more live input streams, one or more corresponding live input stream manifests, one or more pre-encoded media assets, one or more corresponding pre-encoded media asset manifests, one or more additional parameters, or one or more programming schedules; 

in an instance in which a disparate live media output stream manifest is generated based on a first live input stream: 


identify at least one of the one or more programming schedules or one or more first events in a first live input stream manifest associated with the first live input stream; 

insert, based on a first transition due to the identified at least one of one or more programming schedules or the one or more first events in the first live input stream manifest, at least one of a second live input stream manifest or one of the one or more pre-encoded media asset manifests to the disparate live output stream manifest;

publish the disparate live output stream manifest to a content delivery system; and 


Claim 5. The system according to claim 1, wherein in an instance in which a program end message is detected in the first live input stream manifest or one or more pre-encoded media asset manifests, determine that a program start message is detected in the second live input stream manifest or the one of the one or more pre-encoded media asset manifests, wherein in an instance in which the program start message is detected, at least one of the second live input 

in an instance in which the disparate live media output stream manifest is generated based on a first pre-encoded media asset: 

identify at least one of the one or more programming schedules, one or more second events in a first pre-encoded media asset manifest associated with the first pre-encoded media asset, or one or more third events in the second live input stream manifest defined in the one or more programming schedules; 



insert, based on a second transition due to the identified one or more second events, at least one of a second pre-encoded media asset manifest or the one of the one or more live input stream manifests to the disparate live output stream manifest; 












publish the disparate live output stream manifest to the content delivery system; 


switch the first live input stream or the first pre-encoded media asset to a different pre-encoded media asset or a different live input stream based on the insertion of the at least one of the second live input stream manifest, the one of the one or more pre-encoded media asset manifests, the second pre-encoded media asset manifest or the one of the one or more live input stream manifests to the disparate live output stream; and 

modify at least one of the first live input stream manifest or the pre-encoded media asset manifest based on the switch of the first live input stream or the first pre-encoded media asset to the different pre-encoded media asset or the different live input stream, wherein the at least one of the first live input stream manifest or the pre-encoded media asset manifest causes retransmission of one or more media segments of the first live input stream or one or more segments of the first pre-encoded media asset on the disparate live media output stream.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 claim have been recites that generating of the disparate live output stream is based on all of: a live input stream, a corresponding live input stream manifest, a pre-encoded media asset, a pre-encoded media asset manifest, AND a programming schedule. However, the claim still recites steps that are to be performed in particular instances, i.e., “in an instance in which a disparate live media output stream manifest is generated based on a first live input stream, … in an instance in which a disparate live media output stream manifest is generated based on a first pre-encoded media asset”. Therefore, it appears that every step of the claim is to be performed in combination with each other. However, it is unclear the specific flow of the steps, and therefore it unclear as to what is specifically being claimed. For example, based on each instance, the disparate live output stream manifest is published to the content delivery system. However, it is unclear whether the steps of each instance is to be performed to generate the output manifest, or if they are performed after the generation, and then output manifest is published, and then published again, etc. Additionally, in the instance in which the disparate live media output stream manifest is generated based on a first pre-encoded media asset, the inserting step recites inserting the live input stream manifest, but it is unclear which “live input stream manifest” is being referred to. In order to advance prosecution on the merits in the event that the Applicant intended for the limitation to be “generating a disparate live output stream manifest based on a first live input stream, a corresponding first live input stream manifest, a first pre-encoded media asset, a first pre-encoded media asset manifest, and/or a programming schedule”, the Examine rhas treated the claim limitation as such. Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claims 1-4, 7-18 and 20-21are rejected under 35 U.S.C. 103 as being unpatentable over Riedel et al. (US20170289597, hereinafter Riedel) in view of Biagini et al. (US20160316247, hereinafter Biagini).

Regarding claims 1, 14 and 20, Riedel discloses a system (see Riedel, at least at Fig. 1 and related text) comprising: 
a memory for storing instructions and a processor for executing the instruction to perform a method (see Riedel, at least at [0085] and Fig. 1, and related text), the method comprising a step of: 
generating a disparate live output stream manifest (see Riedel, at least at [0029], [0037]-[0038], [0058] and [0083]-[0085] and related text) based on a first live input stream, a corresponding first live input stream manifest, a first pre- encoded media asset, a first pre-encoded media asset manifest, and/or a programming schedule (see Riedel, at least at [0019]-[0020], [0021]-[0022], [0029] and [0037] and related text); 
wherein a first instance in which the disparate live output stream manifest is generated based on the first live input stream comprises the steps of (see Riedel, at least at [0037] and related text): 
identifying the programming schedule and a first event in the corresponding first live input stream manifest associated with the first live input stream (see Riedel, at least at [0019]-[0020], [0021]-[0022], [0029] and [0037] and related text); 
 (see Riedel, at least at [0021], [0029], [0040], [0044], [0047], [0049]-[0050] and [0062] and related text); 
wherein a second instance in which the disparate live output stream manifest is generated based on the first pre-encoded media asset comprises the steps of (see Riedel, at least at [0026] and related text):    
identifying the programming schedule and a second event in the first pre-encoded media asset manifest associated with the first pre-encoded media asset, indexing a media segment corresponding to a second live input stream or the first pre-encoded media asset until a program end message is detected in the first live input stream manifest (see Riedel, at least at [0019]-[0020], [0021]-[0022], [0029] and [0037] and related text);
inserting a second pre-encoded media asset manifest or the second live input stream manifest to the disparate live output stream manifest, wherein the second pre-encoded media asset manifest or the second live input stream manifest is inserted based on a second transition due to the second event (see Riedel, at least at [0021], [0029], [0040], [0044], [0047], [0049]-[0050] and [0062] and related text); and 
publishing the disparate live output stream manifest, generated based on one of the first instance or the second instance, to a content delivery system (see Riedel, at least at [0021], [0029], [0040], [0044], [0047] and [0049]-[0051] and related text)
And while Riedel does discloses inserting and performing based on transitions due to the identified or one or more events in the input streams manifests (see Riedel, at least at [0019]-[0020], [0021]-[0022], [0029] and [0037] and related text), he does not specifically disclose determining that a program start message is detected in the second live input stream manifest, 
wherein the second live input stream manifest or the second pre-encoded media asset manifest is inserted from a location of the program start message into the disparate live output stream manifest such that the indexed media segment corresponding to the second live input stream or the second pre-encoded media asset is streamed on the disparate live media output stream; and 

publishing the disparate live output stream manifest, generated based on one of the first instance or the second instance, to a content delivery system.
In an analogous art relating to a system for processing and providing media, Biagini discloses determining that a program start message is detected in a second stream manifest, wherein the second stream manifest is inserted into a generated output stream manifest based on the program start message (see Biagini, at least at [0039], [0063]-[0065], [0066]-[0073] and [0091]-[0092] and related text); and
wherein a second stream manifest is inserted from a location of the program start message into the output stream manifest such that an indexed media segment corresponding to the second input stream or asset is streamed on the media output stream (see Biagini, at least at [0039], [0063]-[0065], [0066]-[0073] and [0091]-[0092] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Riedel to include the limitations as taught by Biagini for the advantage of providing more robust information in the manifests and thereby allowing a more efficient system for providing accurate media and content.
Regarding claim 2, Riedel in view of Biagini discloses wherein the disparate live output stream manifest corresponds to the programming schedule based on which the first live input (see Riedel, at least at [0019]-[0020], [0021]-[0022], [0026]-[0027], [0029], [0037, [0040], [0044], [0047], [0049]-[0051], [0062], [0080] and related text).  
Regarding claims  3 and 15, Riedel in view of Biagini discloses wherein the disparate live media output stream corresponds to the programming schedule based on which the first live input stream and the first pre-encoded media asset are transmitted on the disparate live media output stream, and wherein the first live input stream manifest and the first pre-encoded media asset manifest comprises an index of the media segment which are transmitted on the disparate live media output stream (see Riedel, at least at [0019]-[0020], [0021]-[0022], [0026]-[0027], [0029], [0037, [0040], [0044], [0047], [0049]-[0051], [0062], [0080] and related text).  
Regarding claims 4 and 16, Riedel in view of Biagini discloses wherein the first event corresponds to a first detection of the program end message in the first live input stream manifest, the second event corresponds to a second detection of the program end message in the first pre-encoded media asset manifest (see Riedel, at least at [0019]-[0020], [0021]-[0022], [0026]-[0027], [0029], [0037, [0040], [0044], [0047], [0049]-[0051], [0062], [0080] and related text).  
Regarding claim 7, Riedel in view of Biagini discloses wherein the first live input stream manifest and the first pre-encoded media asset manifest comprises program overlay non-programming content indicators (see Riedel, at least at [0021], [0026]-[0027], [0029], [0044], [0062], [0080] and related text).  
Regarding claim 8, Riedel in view of Biagini discloses generating a disparate live stream output, and wherein the disparate live stream output has an associated profile corresponding to a resolution, digital rights management, or bitrate of the disparate live media output stream (at least ).  
Regarding claims 9 and 18, Riedel in view of Biagini discloses wherein the method further comprising the step of: 
receiving the first live input stream and the first pre-encoded media asset from a source (see Riedel, at least at [0019]-[0020], [0021]-[0022], [0026]-[0027], [0029], [0037, [0040], [0044], [0047], [0049]-[0051], [0062], [0080] and related text); 
receiving the first live input stream manifest and the first pre-encoded media asset manifest (see Riedel, at least at [0019]-[0020], [0021]-[0022], [0026]-[0027], [0029], [0037, [0040], [0044], [0047], [0049]-[0051], [0062], [0080] and related text); and 
ingesting the first live input stream manifest and the first pre-encoded media asset manifest in an indexing and storage system (see Riedel, at least at [0019]-[0020], [0021]-[0022], [0026]-[0027], [0029], [0037, [0040], [0044], [0047], [0049]-[0051], [0062], [0080] and related text).  
Regarding claim 10, Riedel in view of Biagini discloses wherein the disparate live output stream manifest is generated based on an additional parameter, and Page 6 of 16Application No. 16/854,970 Reply to Office Action of August 18, 2021 and Advisory Action of November 19, 2021 wherein the additional parameter comprises information that pertains to preferred content, demographic data, geographic location of consumer, and rights associated with the first live input stream, or the first pre-encoded media asset (see Riedel, at least at [0029]-[0035], [0050]-[0051], [0060]-[0061] and related text, and see Biagini, at least at [0039], [0063]-[0065], [0066]-[0073] and related text).  
Regarding claim 11, Riedel in view of Biagini discloses wherein the first event correspond to a non-programming content indicator, a programming content indicator, or an overlay indicator in first live input stream manifest (see Riedel, at least at [0021]-[0022], [0026]-[0027], [0029], [0044] and [0062] and related text).  
Biagini discloses wherein the second event correspond to transition points that correspond to time stamps where a consumer views one pre-encoded media asset or one live input stream and switches to a different pre-encoded media asset or a different live input stream (see Riedel, at least at [0021]-[0022], [0026]-[0027], [0029], [0044] and [0062] and related text, and see Biagini, at least at [0039], [0063]-[0065], [0066]-[0073] and [0091]-[0092] and related text).  
Regarding claims 13 and 21, Riedel in view of Biagini discloses wherein the method further comprising the step of: indexing the first live input stream manifest and the first pre-encoded media asset manifest; and indexing an indicator the first live input stream manifest and the first pre-encoded media asset manifest (see Riedel, at least at [0019]-[0020], [0021]-[0022], [0026]-[0027], [0029], [0037, [0040], [0044], [0047], [0049]-[0051], [0062], [0080] and related text); and index one or more indicators in each of the one or more live input stream manifests and the one or more pre-encoded media asset manifests (see Riedel, at least at [0019]-[0020], [0021]-[0022], [0026]-[0027], [0029], [0037, [0040], [0044], [0047], [0049]-[0051], [0062], [0080] and related text).  
Regarding claim 17, Riedel in view of Biagini discloses  indexing the media segment corresponding to the second live input stream or the first pre-encoded media asset until the program end message is detected in the first live input stream manifest, Page 10 of 16Application No. 16/854,970 Reply to Office Action of August 18, 2021 and Advisory Action of November 19, 2021
wherein the media segment is indexed based on the program start message which is detected in the second live input stream manifest or the first pre-encoded media asset manifest (see Riedel, at least at [0019]-[0020], [0021]-[0022], [0026]-[0027], [0029], [0037], [0040], [0044], [0047], [0049]-[0051], [0062], [0080] and related text; and see Biagini, at least at [0039], [0063]-[0065], [0066]-[0073] and [0091]-[0092] and related text); and 
.  

Claim 5  is rejected under 35 U.S.C. 103 as being unpatentable over Riedel (previously cited) in view of Biagini  (previously cited), as applied to claim 1 above, and further in view of Green et al. (US20150074732, hereinafter Green).

Regarding claim 5, Riedel in view of Biagini does not specifically disclose in an instance in which the program start message is undetected, inserting a filler content to the disparate live output stream manifest until the program start message is detected.  
In an analogous art relating to a system for providing media to a user, Green discloses wherein in an instance in which the program start message is not detected, insert a filler content to the disparate live output stream manifest until the program start message is detected (see Green, at least at [0185]-[0186] and [0191]-[0193] and related text).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system of Riedel in view to Biagini to include the limitations as taught by Green for the advantage of more efficiently and accurately providing content to a user.
  

Allowable Subject Matter

Claims 6 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and based upon all other rejections being overcome.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENEA DAVIS whose email address is Chenea.Smith@uspto.gov and whose telephone number is (571)272-9524 . The examiner can normally be reached M-F: 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENEA DAVIS/Primary Examiner, Art Unit 2421